Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance (Applicants' amendment filed on 06/28/2022 has been fully considered and is sufficient to overcome previous rejections):
Regarding claim 1, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "when a comparison results is that the temperature value correspond to the current NTC sensor is less than the temperature threshold value, determining that the heating period is the initial heating stage; if the heating period at present is the initial heating stage, controlling the seat heating apparatus to be in an on state all the time at the heating level till the temperature value corresponding to the NTC sensor reaches to a target temperature corresponding to the level in the initial heating stage and enabling the process to go to the approaching stage control; and in an approaching stage control process, according to an approaching stage control strategy of the level, enabling the temperature value corresponding to the NTC sensor to gradually approach to an NTC target temperature corresponding to the level by controlling the seat heating apparatus to turn on and turn off intermittently, and after a predetermined condition is reached, enabling the process to go to steady stage control" in combination with other limitations in the claims as defined by Applicants. 
Claims 2-8 depend from allowed claim 1 and therefore are also allowed.
Regarding claim 9, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "wherein the level heating period judgement unit further comprises a comparison unit and a heating period determination unit...to gradually approach to an NTC target temperature corresponding to the level by controlling the seat heating apparatus to turn on and turn off intermittently" in combination with other limitations in the claims as defined by Applicants. 
Claims 10-15 depend from allowed claim 9 and therefore are also allowed.
Regarding claim 16, the closest prior art of record either alone or in combination fails to anticipate or render obvious the combination wherein "wherein the level heating period judgement unit further comprises a comparison unit and a heating period determination unit…the heating period at present as the initial heating stage; and wherein the segmental control unit comprises an initial heating stage control unit and an approaching stage control unit…when the heating period at present is in the approaching stage, according to an approaching stage control strategy of the level, the temperature value corresponding to the NTC sensor to gradually approach to an NTC target temperature corresponding to the level by controlling the seat heating apparatus to turn on and turn off intermittently" in combination with other limitations in the claims as defined by Applicants.
Claims 17-20 depend from allowed claim 16 and therefore are also allowed.
Conclusion


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-2718. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG HUYNH/            Primary Examiner, Art Unit 2857                                                                                                                                                                                            	July 22, 2022